DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0122813 to Kim et al.; in view of US 2016/0080613 to Nagano.

	As per claim 8, Kim et al. teach a display driver, comprising: 
image processing circuitry configured to: 
generate first output data during a first display update period; and generate second output data during a second display update period (paragraph 57, N and N+1 frame data are generated); 
driver circuitry (Fig. 3, data driver 4) configured to: 
update a display panel based on the first output data during the first display update period; and update the display panel based on the second output data during the second display update period (Fig. 3, data driver 4 updates the display panel based on synchronization signals supplied by timing controller 4); and 
test circuitry configured to test the image processing circuitry during a test period disposed between the first display update period and the second display update period (Fig. 7, the propriety of the current settings of the grayscale generator 136 are evaluated/tested by the gamma curve setting unit 132 every vertical period Vsync’).
Kim et al. do not explicitly teach wherein the image processing circuitry comprises a plurality of pixel pipes, wherein testing the image processing circuitry is based on comparison of outputs from the plurality of pixel pipes.
Nagano teaches wherein the image processing circuitry comprises a plurality of pixel pipes (Fig. 2, 210, paragraph 50, ”pixels having the same coordinates in the output frame and the input frame”, the (implied) buffer memory positions of individual pixels will be construed as the claimed “pipes”), wherein testing the image processing circuitry is based on comparison of outputs from the plurality of pixel pipes (paragraph 50, “obtains differences in pixel values between pixels having the same coordinates”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim et al., so that the image processing circuitry comprises a plurality of pixel pipes, wherein testing the image processing circuitry is based on comparison of outputs from the plurality of pixel pipes, such as taught by Nagano, for the purpose of performing a motion amount determination.
Kim and Nagano et al. teach the image processing circuitry configured to perform a same image processing on a same test data (Kim et al., paragraph 54, for still images the processed data is the same) in parallel (Nagano, Fig. 2, paragraph 50, same coordinate pixels between current and previous frames are subtracted).

As per claim 9, Kim and Nagano et al. teach the display driver of claim 8, wherein the image processing circuitry is further configured to deliver a same test data to the plurality of pixel pipes in the testing of the image processing circuitry (Kim, Fig. 6, for a still image, the current and previous frames are the same).

As per claim 10, Kim and Nagano et al. teach the display driver of claim 9, wherein testing the image processing circuitry comprises detecting a failure of the image processing circuitry in response to one of the outputs from the plurality of pixel pipes being different from a remaining one or more of the outputs from the plurality of pixel pipes (Kim, paragraph 55, “the motion detector 126 generates a first motion signal MS when the motion distance between images of the previous frame and the current frame is 1 to 3 pixels, generates a second motion signal MS when the motion distance between images of the previous frame and the current frame is 4 to 6 pixels, or generates a third motion signal MS when the motion distance between images of the previous frame and the current frame is 7 to 10 pixels”, during a still image, an output pipe will generate a different output to that of another output pipe during a moving image).

As per claim 11, Kim and Nagano et al. teach the display driver of claim 9, wherein the test circuitry is further configured to generate the test data (Kim, Fig. 6, YFn, YFN-1).
	
Allowable Subject Matter

Claims 1-4, 6, 7, 12-14 and 16-19 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694